UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6681


DWAYNE N. KENDALL-EL,

                Petitioner – Appellant,

          v.

ROBERT C. LEWIS,

                Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00191-TDS-LPA)


Submitted:   January 20, 2011             Decided:   February 17, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne N. Kendall-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne        N.    Kendall-El            seeks    to        appeal    the     district

court’s    order       accepting         the     recommendation              of     the    magistrate

judge     and    denying          relief       on       his     28    U.S.C.        § 2254       (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a     certificate           of    appealability.               28    U.S.C.

§ 2253(c)(1) (2006).                   A certificate of appealability will not

issue     absent       “a       substantial         showing           of     the     denial      of    a

constitutional right.”                  28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating              that    reasonable           jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                       Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El       v.      Cockrell,         537     U.S.        322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                         Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that      Kendall-El             has     not        made        the        requisite         showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed     in     forma         pauperis,        and     dismiss       the     appeal.         We

dispense        with     oral      argument         because           the     facts        and    legal

                                                    2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3